Citation Nr: 1636285	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-08 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to an increased rating in excess of 30 percent for migraines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 2000 to June 2005.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA): a June 2014 decision which continued a noncompensable rating for migraines and a March 2011 decision which denied service connection for degenerative disc disease of the lumbar spine.  

A March 2016 decision increased the evaluation of migraine headaches to 30 percent effective September 2013.  This is a partial allowance and accordingly, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issue of service connection for a lumbar spine degenerative joint disease condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's migraines have resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability for the pendency of the appeal.



CONCLUSION OF LAW

The criteria for an evaluation of 50 percent for the Veteran's migraine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for increased rating, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board grants in full the increased rating appeal for migraines, further discussion of the VCAA is unnecessary.

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  There is no evidence to suggest a staged rating is appropriate here.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54

Migraine Disability

Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under these criteria a 50 percent disability rating is warranted for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent disability rating is warranted for characteristic prostrating attacks occurring on an average once a month over last several months.  A 10 percent rating is warranted for characteristic prostrating attacks averaging one in 2 months over last several months is rated as 10 percent.  Finally, less frequent attacks are rated as noncompensable.  

The rating criteria do not define "prostrating;" nor has the Court.  Cf. Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court quotes Diagnostic Code 8100 verbatim but does not specifically address the matter of what is a prostrating attack). By way of reference, the Board notes that according to WEBSTER'S NEW WORLD DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

In this case, VA treatment records dated September 2013 reflect that the Veteran suffers daily headaches which manifest with pain, seeing a black spot, aura and occasional nausea, impacting his daily life.  Noise and exertion worsen the headaches and rest improves them.  The headaches last several hours at a time.  VA treatment records dated December 2013 reflect that the Veteran suffers from daily headaches which interfere with his work; he only has three headache-free days monthly.  The note states that prescription medication was prescribed with little positive impact.  

The Veteran appeared for a VA examination in May 2014.  The Veteran's migraine symptoms were noted as pulsating or throbbing pain on both sides of head, worsened with physical activities, with sensitivity to light and changes in vision.  The Veteran reported drawing the blinds and wearing sunglasses at work to control symptoms, and sometimes having to miss work due to migraines.  The examiner stated the migraines may be affected by complications of his medications taken for migraines.

A July 2014 VA treatment note reflects that the Veteran's medications were adjusted but while he experienced less frequent headaches, not daily but still multiple weekly, they were more severe.  When they occur, the Veteran must lay down.  A December 2015 VA treatment note reflects that the Veteran's headaches are lasting 6-12 hours and occurring once weekly, and manifest with sensitivity to light and smell and he has floaters in his vision.  He stated that he reduced his medication, caffeine, and fast food intake, yet continues to experience frequent, severe migraines.  He experiences dizziness which he attributes to the medication.

The Board finds the Veteran's migraine symptoms most closely correspond with the 50 percent disability rating for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has described very frequent, severe headaches which interfere with his employment multiple times weekly by forcing him at times to rest or take off work.  While he treats his condition with medication, he suffers complications with the medication to include dizziness.  He suffers pain and changes to vision due to the migraines.

As 50 percent is the highest rating for migraines under DC 8100, this grant represents a complete grant of this appeal.  38 C.F.R. § 4.124a.

Extraschedular Considerations

The Board also notes that the record does not establish that the schedular criteria are inadequate to evaluate the Veteran's migraine disability so as to warrant the assignment of an additional evaluation to the 50 percent full grant on an extra-schedular basis.  There is no showing that the Veteran's disability is manifested by symptomatology not contemplated by the rating criteria.  Accordingly, the Board finds that the criteria for submission for assignment of an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Rice Considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Entitlement to TDIU is not raised by the record here, as the Veteran has not indicated he is unemployable due to his service-connected disabilities; the record supports that the Veteran is employed.  Further, the ratings schedule for migraines contemplates negative impact on work within its criteria.


ORDER

Entitlement to an increased rating of 50 percent for migraines is warranted for the pendency of the appeal, subject to the law and regulations governing the payment of monetary benefits.


REMAND

By April 2016 statement the Veteran submitted a request for a BVA hearing by live videoconference for his pending lumbar spine degenerative disc disease appeal.  Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to a veteran who requests a hearing and is willing to appear in person.  Since the RO schedules Travel Board and Board videoconference hearings, a remand of these matters to the RO for rescheduling of the Veteran's Board hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in connection with his pending claim for service connection for lumbar spine degenerative joint disease in this appeal at the earliest available opportunity.  The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2015).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


